FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOSEPH OLSON, MONICA OLSON,                    No. 03-15141
JAVIER VARGAS,
             Plaintiffs-Appellants,               D.C. Nos.
               v.                            CV-01-00663-WDB
                                              CV-02-00323-WDB
UNITED STATES OF AMERICA,
                                                  ORDER
              Defendant-Appellee.
                                          
                     On Remand From
               The United States Supreme Court

                      Filed January 6, 2006

      Before: Betty B. Fletcher and Stephen Reinhardt,
      Circuit Judges, and Jane A. Restani,* Chief Judge,
          United States Court of International Trade.


                            COUNSEL

Thomas G. Cotter, Haralson, Miller, Pitt, Feldman & Mc-
Anally, P.L.C., for the plaintiffs-appellants.

Peter D. Keisler, Mark B. Stern, and Dana J. Martin, Civil
Division, Department of Justice, and Paul K. Charlton, United
States Attorney, for the defendant-appellee.




   *The Honorable Jane A. Restani, Chief Judge, United States Court of
International Trade, sitting by designation.

                                 63
64                 OLSON v. UNITED STATES
                          ORDER

   This case is remanded to the district court for further pro-
ceedings consistent with the decision of the United States
Supreme Court in United States v. Olson, 126 S. Ct. 510
(2005). The plaintiffs-appellants shall be allowed to conduct
discovery on whether the United States can be held liable
under the Federal Tort Claims Act pursuant to a “private per-
sons” analogy.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.